Citation Nr: 1101469	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
rated as 30 percent disabling prior to August 30, 2010, and as 40 
percent disabling thereafter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from January 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2008 and October 2010 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case has been advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2010).  

The October 2008 rating decision by the RO continued a previously 
assigned 30 percent rating for the Veteran's service-connected 
bilateral hearing loss.  The Veteran appealed.  By the October 
2010 rating decision the RO increased the rating to 40 percent 
based on an audiological evaluation conducted on August 30, 2010.  
The Veteran has expressed continued dissatisfaction with the 
rating assigned.  

This case was remanded for additional development in a Board 
action dated in July 2010, and is once again before the Board for 
appellate review. 


FINDINGS OF FACT

1.  Prior to August 30, 2010, the Veteran's bilateral hearing 
loss was evidenced by puretone threshold average of 73 in the 
right ear and 78 in the left ear, and speech discrimination of 74 
percent in the right ear and 70 percent in the left ear.  

2.  From August 30, 2010, the Veteran's bilateral hearing loss 
has been evidenced by puretone threshold average of 79 in the 
right ear and 83 in the left ear, and speech discrimination of 80 
percent in the right ear and 72 percent in the left ear.  




CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's bilateral 
hearing loss have not been met, either before or after August 30, 
2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2008, 
more than two months before the AOJ's initial unfavorable 
decision.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claim.  
VA has no duty to inform or assist that was unmet. 

As the Board noted in its July 2010 remand, re-examination was 
required because of conflicting examination reports from two 
different sources.  Those conflicts were resolved to the Board's 
satisfaction with the analysis and explanation provided by the 
audiologist who conducted an August 2010 audiological evaluation.  
Briefly, the August 2010 examiner explained in detail why 
previous audiological evaluations conducted in May 2008, June 
2009, and May 2010 were not reliable.  Those technical 
explanations are of record and need not be discussed in detail 
here.  In light of the examiner's professional opinion that the 
three earlier audiological evaluation results were not reliable, 
they will not be discussed here, nor will they be used in 
assessing the Veteran's level of hearing loss.  

At the time of the Veteran submitted his claim for an increased 
rating, his bilateral hearing loss was rated as 30 percent 
disabling.  Following receipt of a subsequent claim in June 2008 
for another increase, the Veteran was afforded an audiological 
evaluation in September 2008, which found that puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
80
75
85
LEFT

55
65
85
105

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 70 percent in the left ear.  

On remand, the Veteran was afforded another audiological 
evaluation in May 2010, however, as noted, that evaluation was 
subsequently determined to be not reliable, and therefore will 
not be discussed here.  The Veteran was afforded his most recent 
audiological evaluation in August 2010.  (It was this audiologist 
who credibly determined that the previous three audiological 
evaluations were not reliable.)  The August 2010 audiological 
evaluation reported that puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
85
80
90
LEFT

65
70
90
105+

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  The Court has also found 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where a 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  
Here, the Board finds that the medical evidence of record 
warrants a staged rating for this increased rating claim.  

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the veteran's 
hearing loss, the Board notes that hearing loss evaluations are 
determined by a mechanical application of the rating schedule, 
which is grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from level 
I, for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.  

Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the September 2008 examination results, the right ear average 
puretone threshold average of 73 with speech recognition ability 
of 74 percent, yields a numeric score of level VI.  The left ear 
average puretone threshold average was 78 with speech recognition 
of 70 percent, also yielding a numeric score of level VI.  

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offers the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Exceptional 
patterns are those where the puretone thresholds at each of the 
four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more).  38 C.F.R. § 4.86.  Section 4.86 
further provides that, when either of these criteria are met, the 
hearing loss must also be evaluated utilizing Table VIa, which 
provides a numeric designation based only on puretone threshold 
averages.  The higher of the two numeric designations resulting 
from use of Tables VI and VIa shall be used in determining the 
percentage evaluation for hearing impairment.  

Here, the report of the September 2008 audiological evaluation 
revealed that the Veteran's left ear hearing loss meets the 
definition of an exceptional pattern of hearing impairment, with 
puretone thresholds at each of the four evaluated frequencies 
being 55 decibels or more.  Entering Table VIa with the left ear 
puretone threshold average of 78 reported in the September 2008 
examination results in a numeric designation of VII.  Thus, the 
numeric designation of VII resulting from use of Table VIa is 
higher than the numeric designation of VI resulting from use of 
Table VI.  

Table VIa 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (better ear level score of VI; poorer ear level 
score of VII) shows that the level of the Veteran's compensable 
hearing loss evaluation was 30 percent based on the September 
2008 audiological examination.  

Table VII
B
e
t
t
e
r
 
E
a
r

VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20






XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I


Poorer Ear


 

Thus, a rating higher than the 30 percent assigned for the period 
prior to August 30, 2010, is not warranted based on the findings 
of the September 2008 audiological evaluation.  

Turning to the results of the August 2010 audiological 
evaluation, entering the abbreviated Table VI with the 
examination results, the right ear average puretone threshold 
average of 79 with speech recognition ability of 80 percent, 
yields a numeric score of level V.  The left ear average puretone 
threshold average was 83 with speech recognition of 72 percent, 
yielding a numeric score of level VII.    

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 

The August 2010 examination results show that both ears meet the 
definition of an exceptional pattern of hearing impairment, with 
puretone thresholds at each of the four evaluated frequencies 
being 55 decibels or more in both ears.  Entering Table VIa with 
the left ear puretone threshold average of 79 and the right ear 
puretone threshold average of 83 reported in the August 2010 
examination results in a numeric designation of VII for each ear.  
Thus, the numeric designation of VII is for use in evaluating 
both ears.  

Table VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering the abbreviated Table VII with the above results (both 
ears with a level of VII) shows that the level of the Veteran's 
compensable hearing loss evaluation is 40 percent based on the 
August 30, 2010 audiological examination.  

Table VII
B
e
t
t
e
r
 
E
a
r
VII
60
60
50
40
40


VI
50
50
40
40
30
30


V
40
40
40
30
30
20
20

 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear


 

Thus, based on the findings of the most recent audiological 
evaluation, the Board finds that a rating of 40 percent, but no 
higher, is warranted effective August 30, 2010, based on the 
examination on that date.  

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

The Veteran contends that he lost his part-time job as a delivery 
driver because of his hearing loss, which caused him to not be 
able to correctly obtain pickup and delivery addresses given him 
over his telephone.  A letter from his former employer also 
attests to that fact.  While there is credible evidence that the 
Veteran's service-connected hearing loss has affected his earning 
capacity, as reflected in the 40 percent rating assigned, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  The 
current evidence of record does not demonstrate that the 
veteran's service-connected disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment due exclusively to his service-connected disability.  
Id.  Moreover, the Board notes that the medical opinion of the 
most recent examiner is that the Veteran's hearing loss would 
make it difficult to do a job that requires acute hearing.  There 
is no evidence that the Veteran could not do another job that 
does not require the hearing acuity that his former job did.  

It is undisputed that the veteran's bilateral hearing loss 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  In a recent decision, the Court cited 
with approval an opinion by the VA General Council that states 
that, if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.   Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

As noted above, hearing loss evaluations are determined by a 
mechanical application of the rating schedule, which is grounded 
on numeric designations assigned to audiometric examination 
results.  Also as noted, the rating criteria for evaluating 
hearing loss disability provides for ever higher compensation 
levels as hearing loss increases, up to and including a 100 
percent rating.  Accordingly, the Board finds that the veteran's 
disability picture is contemplated by the rating schedule's 
criteria for hearing loss, that the assigned schedular evaluation 
is therefore adequate, and that consequently a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not required.  
Id.  


ORDER

Entitlement to an increased rating for bilateral hearing loss, 
rated as 30 percent disabling prior to August 30, 2010, and as 40 
percent disabling thereafter, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


